UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8049


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN JOSE BALTAZAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:06-cr-00998-HMH-4)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Jose Baltazar, Appellant Pro Se.   Jimmie Ewing, Assistant
United   States  Attorney,  Columbia,  South   Carolina,  Leesa
Washington, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan    Jose    Baltazar       seeks     to   appeal    from       his    2007

convictions for possession of a firearm in furtherance of a drug

trafficking      crime,       in   violation      of    18   U.S.C.    § 924(c)(1)(A)

(2006),        and      possession            with      intent        to      distribute

methamphetamine,         cocaine        and   marijuana,      in   violation        of    21

U.S.C. § 841 (2006).               The Government has moved to dismiss the

appeal    as    untimely.          We    grant    the    Government’s        motion       and

dismiss Baltazar’s appeal.

               In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment. *                           Fed. R.

App. P. 4(b)(1)(A).            With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                               Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).            “When the government properly objects to the

untimeliness      of    a     defendant’s      criminal      appeal,       Rule    4(b)   is

mandatory and inflexible.”               See United States v. Frias, 521 F.3d
229, 234 (2d Cir. 2008) (citations omitted).




     *
       In 2009, Rule 4(b) was amended and the time for filing a
notice of appeal was extended from ten to fourteen days.
Because Baltazar was sentenced in 2007, the prior version of the
Rule applies.



                                              2
           The    district      court   entered     the    criminal     judgment

against Baltazar on May 14, 2007.               The notice of appeal was

deemed filed on December 18, 2013.              See Houston v. Lack, 487
U.S. 266, 276 (1988).          Because Baltazar failed to file a timely

notice of appeal, we grant the Government’s motion and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument     would   not   aid   the   decisional

process.

                                                                       DISMISSED




                                        3